Brown, J.,
dissentient.
This is a supersedeas to the judgment of the circuit court of Lewis county rendered in an action at law, in which the plaintiff there is the plaintiff here.
The errors complained of. are the rulings of the court *79below, in refusing to give certain instructions, Nos. 1, 2, 3 and 4, asked by tlic plaintiff. Tbe bills of exceptions do not purport to set out all tbe evidence in tbe cause, but only so much and tbe tendencies thereof as was deemed important to show tbe materiality of tbe instructions asked. Tbe 1st instruction propounds substantially tbis proposition of law,- — that a debtor who was bound by bis negotiable note to pay at tbe Exchange bank, at "Weston, in Virginia, but was authorized by his creditor, after the debt was incurred, aud'before it became due, to deposit tbe amount in tbe State of- Pennsylvania, and who did it accordingly, cannot avail himself thereof, either as a payment or set off, unless be also caused notice of said deposit to be given to tbe creditor in a reasonable time.
Tbis instruction implies a payment if notice were given, but denies the payment if notice were not given.
In tbe case of Eyles v. Ellis, 4 Bingman 112-13, 13 Eng. Com. Law Reports 365, tbe creditor bad requested tbe debtor to pay to tbe creditor’s banker at Maidstone, which be did accordingly: or what was equivalent; and wrote tbe next day advising tbe creditor of tbe fact; but before tbe letter was received, tbe banker failed. Best, C. J., delivering the opinion of tbe court of common pleas, in that case, said, “The learned sergeant, (i. e. Onslow serg’t who tried tbe case at the Kent assizes) was right in esteeming tbis a payment. Tbe plaintiff bad made tbe Maidstone banker bis agent, and bad authorized him to receive the money due from tbe defendant.”
Tbe same principle applied to the facts supposed in tbis first instruction, would equally make the bank of Lancaster tbe agent of tbe plaintiff in the premises. For the facts therein supposed are, 1st, the agreement and authority by the plaintiff to the defendant, Parker B. Cookman, to deposit in tbe bank of Lancaster to tbe credit of tbe plaintiff in payment of the debt in question: 2nd, tbe deposit so made by the defendant, and tbe receipt thereof accordingly by tbe Lancaster bank.
A payment by the debtor to tbe agent of tbe creditor duly *80authorized to receive it, changes the property in the money paid, and cancels the debt pro-tanto as effectually as if paid to the principal — unless vitiated by some misfeasance or non-feasance of the debtor.
It is certainly the duty of the agent to give notice promptly, to his principal of payments made to him for the other’s use: but that it is likewise the duty of the debtor to do it, is by no means so clear, where the time, place and agent are specified in the agreement authorizing the payment, and that made accordingly. If the time, place and agent, or either of them were indefinite, and only to be made definite by the selection of the debtor, there would be reason for it. In the case of Harper and others vs. Patton, 1 Leigh 306, the intention of the parties was made to determine the risk and loss in controversy, and the judges deduce that intention from the circumstances of the case, and make the commission merchant, by turns the agent of the creditor and debtor.
That was a judgment of the county court rendered upon all the facts proved in the cause, upon a motion to award execution upon a forfeited forthcoming bond, and those facts all set forth in the record, from which the appellate court might well deduce any intention of the parties which those facts might warrant. But in the case at bar nothing can be considered but the facts supposed in the instructions; and the facts supposed in the first instruction, now under consideration, are not sufficient to enable the court to determine the intention of the parties, as to which should give notice of the contemplated payment. And whore the intention of the parties is not manifest, the law must determine their duties and liabilities, respectively.
The plaintiff having appointed the time and place of payment, and an agent to receive it, ought to look to that agent and not to the debtor, who in making the deposit in pursuance of the authority, is guilty of no laches in doing nothing more.
I think therefore that the court below committed no error in refusing to give the 1st instruction. And the same is *81equally true of the 2nd and 4tli instructions, as asked and refused; unless the facts therein supposed, be deemed sufficient to warrant the conclusion, that it was the intention of the parties to change the rule in the particular case, and throw on the debtor the onus of giving notice of the payment authorized.
But I have not been able to deduce such conclusion from the facts supposed in either of those instructions. The notices given as supposed were the acts of the plaintiff’s agent, and not of the defendant; and the dates of the credits given, the act of the plaintiff and not of the defendant; nor is it in either of them alleged or supposed that the defendant, Parker B. Cookman, knew or recognized the fact, that the credit given him at the plaintiff’s bank was contingent upon notice, or postponed to the 'dates of the notices respectively; nor is any custom or habit in the manner of dealing between the parties, therein alleged or supposed. In the absence of which I must conclude that these instructions, i. e., the 2nd and 4th were likewise rightly refused by the court below. The 3rd instruction is in the words following:
“That if the jury believe from the evidence, that it was the usage and custom of the Lancaster bank to receive from the defendant, Parker B. Cookman, to the credit of the Exchange bank of Virginia at "Weston, at sundry times, prior to the 17th of October, 1856, deposits to the credit of the plaintiff, and to give due and timely notice thereof to the plaintiff, and that the defendant, Pai’ker B. Cookman, was not in the habit of receiving credit in the Exchange bank at Weston for such deposits until said bank at Weston received -notice of such deposits, and that the defendant, Parker B. Cookman acquiesced in that mode of giving credit to him, and that no notice of the deposit of the 17th of October, 1856, was given to plaintiff' until the 4th of December, 1856, and that said Lancaster bank failed and became insolvent and unable to pay its debts, on the 17th of November, 1856, and so continued, then the jury should not allow the deposit of the 17th of October, 1856, in said *82Lancaster bank as a payment of the debt in. the declaration mentioned, or as a set off against the same.”
This instruction, unlike the rest, does not pre-suppose an express authority by the plaintiff to the defendant to pay elsewhere than specified in the original note, but is based upon the course of dealing between the parties, and presents two other distinct propositions of law for consideration. The 1st of which is substantially, that a habitual course of dealing amounting to' usage and custom between the parties, understood and acquiesced in by the defendant Cookman, must be regarded, in ascertaining the intention of the parties and the legal effect of their action, in a subsequent transaction of the same nature and character. This seems so con-sonaufc with common sense, common experience and common law, that little need be said in support of it. By the past we judge the future, by the habits we judge tbe action, and the accustomed course is the avenue to the secrets of the heart and the key to the thoughts of the mind. To disregard the controlling power of habitual usage and custom in interpreting tbe ambiguous transactions of men, would be to throw away a most important touchstone of truth.
. The 2nd proposition is, that notice being requisite to entitle the defendant to the credit claimed, according to the usage and custom supposed, the notice given as stated in the instruction was not such reasonable notice as due diligence and the law required. And of the correctness of this there can hardly be two opinions.
1 am of the opinion therefore, that the circuit court erred in refusing to give the 3rd instruction, and that for that error the judgment ought to he reversed with ¡costs to the plaintiff, the cause remanded to the circuit court of Lewis county with instructions to set aside the verdict and award a new trial on'payment of costs of suit, if asked by the plaintiff; and further, to.instruct the jury if required, in conformity with the principles herein laid down,